Citation Nr: 0015898	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-12 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 13, 1996, for 
a combined 100 percent rating for service-connected erythema 
multiforme.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1998 RO decision granting a 
combined 100 percent rating for service-connected erythema 
multiforme and assigning an effective date of June 13, 1996 
for the increased rating.  In May 2000, the veteran appeared 
and testified at a hearing at the RO before a Member of the 
Board (i.e., Travel Board).


FINDINGS OF FACT

On June 13, 1996, the veteran filed a claim for an increased 
(compensable) rating for his service-connected erythema 
multiforme; the RO subsequently granted a combined 100 
percent rating for erythema multiforme and assigned June 13, 
1996 as the effective date of the increased rating, with 
payment pursuant to the award being effective on July 1, 
1996; and it is not factually ascertainable that the 
disability increased to a compensable degree within the year 
preceding June 13, 1996.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 13, 1996, 
for an increased combined 100 percent rating for service-
connected erythema multiforme, have not been met.  38 
U.S.C.A. §§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.400 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1968 to December 1968.  

In a December 1968 decision, the RO granted service 
connection and a 50 percent rating (temporary 
convalescent/prestabilization rating) for erythema 
multiforme.  In a June 1969 decision, the RO reduced the 
rating of erythema multiforme to 10 percent.  In a February 
1982 decision, the RO reduced the rating of erythema 
multiforme to 0 percent, to be effective from May 1982.

In a September 1984 decision, the Board denied a compensable 
rating for the veteran's service-connected erythema 
multiforme. 

In a February 1988 decision, the RO denied a compensable 
rating for the veteran's service-connected erythema 
multiforme.  In a March 1988 letter, the RO informed the 
veteran of the adverse action and of his appellate rights; he 
did not appeal.

In an August 1992 decision, the RO denied a compensable 
rating for the veteran's service-connected erythema 
multiforme.  In a September 1992 letter, the RO informed the 
veteran of the adverse action and of his appellate rights; he 
did not appeal.

From June 1995 to June 1996, there are no medical records, or 
any other evidence, pertaining to the veteran's service-
connected erythema multiforme.  

On June 13, 1996, the veteran submitted a claim for an 
increased (compensable) rating for erythema multiforme, 
alleging that his condition has worsened.

In a September 1996 decision, the RO denied a compensable 
rating for erythema multiforme.  The veteran appealed this 
decision.  During such appeal, in a March 1998 decision, the 
RO granted a combined 100 percent rating for erythema 
multiforme (i.e., 60 percent rating for the left lower 
extremity, 60 percent rating for the right lower extremity, 
and 50 percent rating for other sites).  The RO assigned June 
13, 1996 (with payment of compensation effective July 1, 
1996) as the effective date of the increased rating.  

In an April 1998 statement, the veteran indicated that the 
grant of a combined 100 percent rating for erythema 
multiforme satisfied his appeal as to the evaluation of the 
disability.  

In a June 1998 letter, the veteran expressed his disagreement 
with the effective date assigned the combined 100 percent 
rating for erythema multiforme.  He alleged that he has been 
appealing for an increased rating for his disability since 
1982.  He claimed that the assigned rating should be 
retroactive to 1982.  

In his August 1998 substantive appeal, the veteran asserted 
that his condition has existed and deteriorated over time 
since service.  He claimed that as a compensable rating has 
been reinstated it should have been payable retroactive to 
the date payments had previously ceased.  

At a May 2000 Travel Board hearing, the veteran testified 
that his erythema multiforme was severely disabling during 
service; that since service his condition has fluctuated but, 
as a whole, has worsened; and that because the onset of his 
condition was in 1968 he should be compensated at the 100 
percent level from that time, and not from 1996.

II.  Analysis

The veteran and his representative claim that the effective 
date of an increased rating from erythema multiforme, from 
noncompensable to a combined 100 percent rating, should be 
earlier than June 13, 1996, the date which the RO assigned.  
They contend that the increased rating should be retroactive 
to discharge from service in 1968.  

The veteran also contends that he has been appealing for an 
increased rating for his disability since 1982.  In that 
regard, it is noted that in a September 1984 decision the 
Board denied his appeal for an increase in a 0 percent rating 
for erythema multiforme.  That decision is final.  
38 U.S.C.A. § 7104.  Subsequent claims for an increase in a 0 
percent rating for erythema multiforme were denied by the RO 
in decisions in February 1988 and August 1992, and the 
veteran did not appeal those determinations.  These RO 
decisions also are final.  38 U.S.C.A. § 7105.  Thus the 
effective date for any subsequent increased rating must be 
determined in relation to a new claim.  That new claim was 
filed on June 13, 1996.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

As noted, the veteran's increased rating claim was filed on 
June 13, 1996.  There is no medical evidence on file which 
reflects an increase in the severity of erythema multiforme 
within the year preceding the June 13, 1996 claim; in fact, 
the veteran does not specifically allege that the disability 
increased on a specific date within the year preceding the 
claim (he alleges it worsened much earlier).  As such, it is 
not factually ascertainable that erythema multiforme 
increased in severity on some date within the year preceding 
June 13, 1996.  Therefore, the effective date for the 
increased rating, from 0 percent to a combined 100 percent, 
for erythema multiforme may be no earlier than the date of VA 
receipt of the claim, i.e., June 13, 1996.  The RO assigned 
the earliest effective date legally permitted in this case, 
for an award of an increased rating, and no earlier effective 
date is permitted by law (absent a finding of clear and 
unmistakable error in a prior decision, and such is not the 
subject of the present appeal).  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Furthermore, the RO correctly made 
payment, pursuant to the award, effective July 1, 1996, in 
accordance with legal authority that mandates that the period 
of payment is to commence on the first of the month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111; 38 C.F.R. § 3.31.

The law, not the evidence, is dispositive of the outcome of 
this case, and as a matter of law there is no entitlement to 
an earlier effective date for an increased combined 100 
percent rating for erythema multiforme.  Thus the claim must 
be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An effective date prior to June 13, 1996, for a combined 100 
percent rating for service-connected erythema multiforme, is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

